Citation Nr: 1021172	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-25 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1967.  The Veteran served in Vietnam from July 1966 
to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for PTSD.

The Veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
is of record.

In July 2007, this matter was remanded by the Board for 
further development of his claimed in-service stressors, and 
if necessary, to schedule the Veteran for a VA examination.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2009).

In its July 2007 remand, the Board instructed the RO to 
schedule the Veteran for a VA PTSD examination to determine 
whether he currently meets the criteria for that diagnosis if 
credible supporting evidence of participation in combat was 
received.

In a September 2009 PTSD Stressor Verification Review, the RO 
determined the Veteran's stressors had been corroborated.  
The RO subsequently scheduled the Veteran for a VA PTSD 
examination.  The Veteran; however, failed to appear for the 
VA examination.  A supplemental statement of the case was 
issued in December 2009, denying the Veteran's claim, in 
part, due to his failure to appear for a VA examination.

An August 2009 AMC note associated with the claims file 
indicated two different addresses for the Veteran (VBA and 
VHA), and requested verification of the address prior to 
mailing the examination notification letter.  Notice of the 
examination was sent to the VBA (Philadelphia) address, but 
in recent correspondence received from the Veteran's Senator, 
he used the VHA (Warminster) address.

In view of the evidence that the examination notice was not 
sent to the Veteran's current address of record, another 
examination should be scheduled for the Veteran.  

Under 38 U.S.C.A. § 5103A(d) (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim and the claims file 
contains competent evidence that the claimant has a current 
disability or recurrent and persistent symptoms thereof and 
indicates that the disability may be associated with the 
claimant's service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Re-schedule the Veteran for a VA PTSD 
examination to determine whether he 
currently meets the criteria for that 
diagnosis based on an in-service stressor.  
Notice of the examination should be sent 
to the Warminster address, unless another 
address is discovered or reported.  All 
indicated tests and studies should be 
conducted.  

The claims folder must be provided to the 
examiner, and the examiner must indicate 
that it has been reviewed.  

If the Veteran is determined to meet the 
criteria for a diagnosis of PTSD, the 
examiner should indicate the stressors 
supporting that diagnosis.  If any other 
psychiatric disability is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the diagnosed disability is related 
to a disease or injury in service.

The rationale for all opinions should be 
provided. The examiner is advised that the 
Veteran is competent to report injuries 
and symptoms, and that his accounts must 
be considered in formulating the requested 
opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case; then return the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



